Citation Nr: 0826393	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-35 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from October 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's substantive appeal, received in May 2006, 
stated that the veteran wanted a hearing at the RO before a 
Veterans Law Judge.  In November 2006 the veteran submitted a 
request for a videoconference hearing.

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 
38 C.F.R. § 20.704 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

On March 3, 2006, during the pendency of this appeal and 
after the RO's last adjudication as reflected in the 
Statement of the Case of September 2005, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) holding that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO should issue the veteran a letter compliant with the 
notice requirements of Dingess, and should provide him an 
adequate period for response, prior to returning the case to 
the Board. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should sent to the veteran a 
letter advising him of the elements to 
establish entitlement to service 
connection and of the respective duties 
of VA and the claimant in procuring 
evidence.  Dingess, supra.

2.  Regardless of whether the veteran 
responds to the Dingess letter above, the 
RO should take the appropriate steps to 
schedule the veteran for a hearing before 
a Veterans Law Judge via videoconference 
from the RO at the earliest opportunity, 
following the usual procedures as set 
forth in 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 20.704 
(2007).

After the hearing is conducted, or in the 
event the veteran withdraws his request 
for hearing or fails to appear at the 
scheduled hearing, the case should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  





_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




